Case 5:21-cr-50014-TLB Document 10 Filed 04/30/21 Page 1 of 1 PagelD #: 17

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 5:21-CR-50014-001
JOSHUA JAMES DUGGAR DEFENDANT

WAIVER OF PERSONAL APPEARANCE

| understand | have the absolute right to appear in person before the Court. After
consulting with counsel, however, | choose to waive my right to appear in person for
hearings before a Magistrate Judge, including my initial appearance and/or/arraignment

and detention hearing, and | opt instead to Pe conference.
Date: Bu “29-20 e | elf —~
pptendant Sionaturg 0,

     

Printed Name of Defendant

Tray; $ ud). 21 Bry
Attorney

RENUNCIA A COMPARECER EN PERSONA

Entiendo que tengo el derecho absoulto dé presentarme en persona ante el
tribunal. Sin embargo, despues de consultarlo con mi abogado he decidido renunciar a mi
derecho de presentarme en persona a mis audiencias ante el Magistrado. Incluyendo mi
comparecencia inicial y/o la comparecencia de presentacion de acusaciones, al igual que
la audiencia de fianza. En lugar de ello he optado por presentarme por video conferencia.

Fecha:

 

Firma del Acusado

 

Firma del abogado defensor

 

Nombre del abogado defensor

 
